EXHIBIT 10.40

﻿

SEPARATION AGREEMENT AND GENERAL RELEASE

﻿

This Separation Agreement and General Release (this “Agreement”) dated as of
November 30, 2018, is entered into by and between Konstantin Poukalov
(“Employee” or “you”) and Kadmon Corporation, LLC, a Delaware limited liability
company (together with Kadmon Holdings, Inc., a Delaware corporation (“Parent”),
the “Company”), on behalf of itself and its past and present parent entities,
and its or their subsidiaries, divisions, affiliates and related business
entities (collectively, the “Company Entities”).

﻿

Section 1. Concluding Employment.  Pursuant to your letter of resignation, dated
October 24, 2018 (the “Separation Date”), you voluntarily resigned from all
employment with the Company and any other positions you may have held as an
officer, employee, or otherwise, of any of the other Company Entities. As a
result, the Separation Date was the termination date of your employment for
purposes of participation in and coverage under all compensation or benefit
plans and programs sponsored by or through the Company Entities except as
otherwise provided herein.  You acknowledge and agree that after the Separation
Date you shall not represent, and since the Separation Date you have not
represented, yourself as being a director, officer, employee, agent or
representative of any Company Entity for any purpose, and you shall not enter
the premises of any of the Company Entities at any time. You agree that, as of
the date of this Agreement, the Company has made all payments due to you for any
earned but unpaid base salary and previously submitted un-reimbursed business
expenses (in accordance with usual Company policies, guidelines and practices,
including, without limitation, the Company’s Business Travel and Expense
Policy). You will retain any previously vested benefits (including equity
compensation awards) in accordance with the terms of the applicable benefit plan
and/or applicable grant or award agreement. For the avoidance of doubt, your
vested stock options and vested stock appreciation rights shall be treated as if
your termination of employment was without “cause” within the meaning of the
Company’s 2016 Equity Incentive Plan (the “EIP”) (and, for the avoidance of
doubt, only for such purposes under the EIP, and not for any other purpose).

Section 2. Severance Benefits.  In exchange for your execution of a release and
waiver of claims against the Released Parties (as defined below) and your
compliance with the other terms and conditions of this Agreement, the Company
agrees to:  (a) pay you severance in the aggregate amount of $600,000 (the
“Severance Amount”), which will be subject to all applicable withholding taxes,
and will be payable in equal installments, in accordance with the Company’s
regular payroll schedule, over a one-year period effective as of the Separation
Date (the “Severance Period”); and (b) pay on your behalf medical insurance
premiums necessary to provide the medical benefits coverage (“Health Insurance”)
that would otherwise have been provided to you if you remained an employee of
the Company during the 12-month period following the first day of the month
after the Separation Date (the “Benefit Period”).  All payments described in the
preceding sentence that would otherwise have been made between the Separation
Date through the date of this Agreement shall be made on the next payroll date
to occur after the date of this Agreement in accordance with the Company’s
regular payroll schedule.  Notwithstanding anything to the contrary herein, in
the event that you (i) materially breach any of your obligations under this
Agreement, the Company will immediately cease to have any obligations to make
(x) any further severance payments under Section 2(a) above or (y) any further
medical insurance premium payments under Section 2(b) above or (ii) become
employed by another entity or individual during the Severance Period or the
Benefit Period (excluding, for the avoidance of doubt, self-employment), you
will notify the Company of the commencement date of such other employment and
the Company will reduce each subsequent installment payment of the Severance
Amount by the gross wages you receive from such other employment, which you
shall inform the Company of as soon as reasonably practicable, after such
commencement date. In addition, if you become eligible for Health Insurance by
any means during the Benefit Period, you must immediately notify the Company and
the Company shall immediately cease making any payments related to Health
Insurance as set forth hereunder.

Section 3. Acknowledgement.  You acknowledge and agree that the payments and
other benefits provided pursuant to this Agreement:  (a) are in full discharge
of any and all liabilities and obligations of the Company to you, monetarily or
with respect to employee benefits or otherwise, including but not limited to any
and all obligations arising under any alleged written or oral employment
agreement (including, without limitation, the Employment Agreement, dated
November 1, 2015, by and between you and the Company (the “Employment
Agreement”)), policy, plan or procedure of the Company and/or any alleged
understanding or arrangement between you and the Company and (b) exceeds any
payment, benefit or other thing of value to which you might otherwise be
entitled under any policy, plan or procedure of the Company and/or any agreement
between you and the Company, written, oral or otherwise. You further agree not
to seek employment with any of the Company Entities at any time after the
Separation Date.

Section 4. Release.  General Release.  You, on behalf of yourself and your
agents, heirs, executors, administrators, successors and assigns, hereby RELEASE
AND FOREVER DISCHARGE the Company Entities, as well as



--------------------------------------------------------------------------------

 

any and all of their predecessors, successors and assigns and any and all of
their respective past or present directors, officers, employees, investors,
shareholders, partners, fiduciaries, agents, trustees, administrators, attorneys
and insurers, whether acting as agents for the Company or in their individual
capacities (collectively the “Released Parties”), from any and all claims,
damages, complaints, grievances, causes of action, suits, liabilities, demands
and expenses (including attorneys’ fees) of any nature whatsoever, both at law
and in equity (except those expressly reserved herein), whether known or
unknown, now existing or which may result from the existing state of things,
which you now have or ever had against the Released Parties up to and including
the date hereof.  In particular, without limitation of the foregoing, the
Released Parties are specifically released from and held harmless from any and
all claims arising out of or related to your employment relationship with the
Company Entities, including, without limitation, your separation from such
employment.  It is your intention that this Section 4 constitute a full and
final general release of all such claims and that this release be as broad as
possible.  This Section 4 does not release or waive any rights or claims that
may arise after the date hereof. 

(a) Scope of Release.  Without limiting the foregoing in any way, your release
and waiver includes, but is not limited to, any rights or claims you may have
under:  the Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et
seq.); Title VII of the Civil Rights Acts of 1964; 42 U.S.C. § 1981; the Family
and Medical Leave Act; the Fair Labor Standards Act; the Equal Pay Act; the
Rehabilitation Act of 1973 and the Americans with Disabilities Act; the Employee
Retirement Income Security Act of 1974; Worker Adjustment and Retraining
Notification Act of 1988; the Older Workers Benefit Protection Act; the National
Labor Relations Act; claims under the New York State Human Rights Law and the
New York City Administrative Code, the Genetic Information Nondiscrimination
Act; the Unfair Business Practices Act; and any other federal, state or local
laws or regulations concerning employment, the termination thereof or
prohibiting employment discrimination, harassment or retaliation.  Your release
and waiver also includes any claims against the Company or the Released Parties
based on contract or tort, claims for defamation, libel, invasion of privacy,
intentional or negligent infliction of emotional distress, wrongful termination,
constructive discharge, breach of contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty and fraud.  You agree that you shall
never file a lawsuit or other complaint challenging the reasonableness, validity
or enforceability of this Section 4.  You waive and release any claim that you
have or may have to reemployment after the Separation Date.

(b) No Lawsuits, Complaints, or Claims.  You waive your right to file any charge
or complaint against the Company or any of the Released Parties arising out of
your employment or separation from such employment or any facts occurring prior
to the date hereof before any federal, state or local court or any federal,
state or local administrative agency, except where such waivers are prohibited
by law.  By signing this Agreement you represent that you have not filed any
such claims, causes of action or complaints.  Notwithstanding the foregoing, you
do not waive or release any claim which cannot be validly waived or released by
private agreement.  Specifically, nothing in this Agreement shall prevent you
from filing a charge or complaint with, or from participating in, an
investigation or proceeding conducted by the Securities and Exchange Commission
(the “SEC”), Equal Employment Opportunity Commission (the “EEOC”), Department of
Fair Employment and Housing (the “DFEH”) or any other federal, state or local
agency charged with the enforcement of any laws applicable to the Company or,
directly or indirectly, your employment with the Company.  However, you
understand that by signing this Agreement, you waive the right to recover any
damages or to receive other relief in any claim or suit brought by or through
the EEOC, the DFEH or any other state or local deferral agency on your behalf to
the fullest extent permitted by law, but expressly excluding any award or other
relief available from the SEC.  As of the date hereof, you represent and warrant
that you have no information that would require you to make any such report, nor
have you made any such report, or caused or encouraged any other person to make
such a report, as described above in this Section 4.  This Agreement is not
intended to, and shall not be interpreted in any manner that limits or restricts
you from exercising any legally protected whistleblower rights (including
pursuant to Section 21F of the Securities Exchange Act of 1934 (“Section 21F”))
or receiving an award for information provided to any government agency under
any legally protected whistleblower rights.  You acknowledge that you have no
pending workers’ compensation claims and that this Agreement is not related in
any way to any claim for workers’ compensation benefits, and that you have no
basis for such a claim.

(c) Rights Not Relinquished.  In executing this Agreement, you shall not
relinquish or release (i) any right to any vested benefits under any benefit
plans or arrangements maintained by any of the Company Entities and any rights
you may have under COBRA, (ii) any available right to indemnification under any
applicable directors and officers liability insurance policy, indemnity
agreement, applicable state and federal law and the Company’s articles of
incorporation and bylaws and (iii) your right to enforce this Agreement.

(d) Knowing and Voluntary Execution.  By signing this Agreement, you hereby
acknowledge and confirm that:  (i) you have read this Agreement in its entirety
and understands all of its terms; (ii) by this Agreement, you have been advised
in writing of the right to consult with an attorney of your choosing before
executing this Agreement and have been strongly encouraged and given the
opportunity to so consult with an attorney; (iii) you knowingly, freely, and
voluntarily assent to all of the terms and conditions set out in this Agreement
including, without limitation, the waiver, release, and



--------------------------------------------------------------------------------

 

covenants contained in it; (iv) you are executing this Agreement, including the
waiver and release, in exchange for good and valuable consideration in addition
to anything of value to which you are otherwise entitled; (v) you have been
given the opportunity to consider the terms of this Agreement for at least 21
days and consult with an attorney of your choice (although you are entitled, at
your discretion, to waive any or all of such 21-day period and sign this
Agreement sooner, in which case the remainder of such 21-day period shall
lapse); and (vi) you understand that the release contained in this Section 4
does not apply to rights and claims that may arise after you sign this
Agreement.

(e) Waiver of Relief.  You acknowledge and agree that by virtue of the
foregoing, you knowingly and voluntarily, following an opportunity to consult
with counsel of your choice, have waived any relief available to you (including
without limitation, monetary damages, equitable relief and reinstatement) under
any of the claims and/or causes of action waived in this Agreement, subject to
the exceptions set forth in Section 5(f)(iii).  Therefore you agree that you
will not accept any award or settlement from any source or proceeding (including
but not limited to any proceeding brought by any other person) with respect to
any claim or right waived in this Agreement.

Section 5. Restrictive Covenants.  Non-Compete.  You agree that you will not,
for 12 months following the Separation Date, directly or indirectly, anywhere in
the world, Engage in or Associate with any Competitor (each, as defined below).

(a) Non-Solicit.  You agree that you will not, for 12 months following the
Separation Date, directly or indirectly, (i) anywhere in the world solicit or
make an offer to, or attempt to or participate or assist in any effort to
solicit or make an offer to, any Employee of the Company (as defined below) to
be employed or to perform services outside of the Company Entities or (ii) seek
to encourage or induce any vendor or customer of the Company Entities to cease
doing business with, or lessen its business with, any of the Company Entities,
or otherwise interfere with or damage (or attempt to interfere with or damage)
any of the Company Entities’ relationships with its vendors and customers.

(b) Non-Disparagement.  You agree not to make any statements or representations,
or otherwise communicate, directly or indirectly, in writing, orally, or
otherwise, or take any action that may, directly or indirectly, disparage any of
the Company Entities, as well as any and all of their predecessors, successors
and assigns and any and all of their respective past, present or future
directors, officers, employees, investors, shareholders, partners, fiduciaries,
agents, trustees, administrators, attorneys and insurers, whether acting as
agents for the Company or in their individual capacities (collectively, the
“Company Representatives”). For the purposes of this Agreement, the term
“disparage” includes, without limitation, comments or statements to the press
and/or media, the Company Entities or any individual or entity with whom any of
the Company Entities has a business relationship which would adversely affect in
any manner (i) the conduct of the business of any of the Company Entities
(including, without limitation, any business plans or prospects), (ii) the
business reputation of the Company Entities or (iii) the personal reputations of
any Company Representative. The Company’s directors and executive officers agree
not to make any statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
that may, directly or indirectly, disparage you, and, when describing your
separation of employment to third parties, the Company will describe your
departure as a resignation, use words consistent in form and substance with the
statement contained in Exhibit A or provide an actual copy of Exhibit A;
provided, however, that (x) the Company shall have no obligation or liability
for the statements, representations or communications of its non-executive
officer employees or agents and (y) notwithstanding the foregoing, in the event
that the Board of Directors of Parent (the “Board”) determines that you have
breached any of your obligations under this Section 5(c), the Company and the
Company’s directors and executive officers shall cease to have any obligations
under this Section 5(c).   Nothing in this Agreement shall preclude you or the
Company’s directors and officers from responding truthfully to a valid subpoena,
cooperating with a governmental agency in connection with any investigation it
is conducting, or taking any action otherwise required or permitted by law,
provided that such response does not exceed that required by the law,
regulation, or order.  You shall promptly provide written notice of any such
order to the Company’s General Counsel, except as prohibited by law. 

(c) Cooperation.  You agree that you will cooperate (1) with the Company
Entities and their respective counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter that occurred
during your employment in which you were involved or of which you have knowledge
and (2) with the Company Entities with respect to the transition of your duties
and authorities to other employees of the Company following the date hereof. The
Company will provide you with reasonable compensation for any such cooperation
that is provided after the one year anniversary of this Agreement not to exceed
$1,095.89 per day; provided, however, that the Company will have no obligation
at any time to compensate you for cooperation provided in connection with any
currently threatened or pending proceedings or litigation described in subclause
(1) above.



--------------------------------------------------------------------------------

 

(i) You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to your
employment by the Company and/or the Company Entities, you will give prompt
notice of such request to the Company’s General Counsel (or her/his successor or
designee), except as prohibited by law, and will make no disclosure until the
Company and/or the Company Entities have had a reasonable opportunity to contest
the right of the requesting person or entity to such disclosure.

(d) Confidentiality.  The terms and conditions of this Agreement are and shall
be deemed to be confidential, and shall not be disclosed by you to any person or
entity without the prior written consent of the Company, except if required by
law or rule of a national securities exchange, and to your accountants,
attorneys and/or immediate family, provided that, to the maximum extent
permitted by applicable law, rule, code or regulation, they agree to maintain
the confidentiality of the Agreement.  You further represent that you have not
disclosed the terms and conditions of the Agreement, or had any communications
regarding the discussions or other deliberative processes of the Board with
respect to this Agreement, to anyone other than your attorneys, accountants
and/or immediate family.  The Company reserves the right to disclose this
Agreement, and the terms and conditions thereof, as it determines in its sole
discretion.

(e) Confidential Information.  You acknowledge that during the course of your
employment with the Company Entities, you have had access to information
relating to the Company Entities and their respective businesses that is not
generally known by persons not employed by the Company Entities and that could
not easily be determined or learned by someone outside of the Company Entities
that provides the Company Entities with a competitive advantage, or that could
be used to the Company Entities’ disadvantage by a competitor (“Confidential
Information”) and that such information constitutes a valuable asset of the
Company Entities.  You shall not, without the prior written consent of the
Company or as required by law, use or disclose or enable anyone else to use or
disclose any Confidential Information of the Company Entities (whether or not
developed by you), nor shall you have any communications with any outside
investors of the Company as of the date hereof regarding the Company Entities
and their respective businesses; provided, however, that inadvertent
communications with any outside investors regarding the Company Entities and
their respective businesses shall not constitute a breach of this Agreement
provided that (A) such communications do not include the disclosure of
Confidential Information and (B) after you have knowledge of such occurrence,
you (x) immediately cease any further infringing communications and (y) report
all such inadvertent communications to the Company as soon as reasonably
practicable.  As used herein, the term “Confidential Information” includes, but
is not limited to, (X) all trade secrets, confidential information and know-how,
business plans, operations, products, strategies, marketing, sales, inventions,
designs, costs, legal strategies, finances, employees, customers, prospective
customers, licensees or licensors; information received from third parties under
confidential conditions; or other valuable financial, commercial, business,
technical or marketing information concerning the Company or any of the products
or services made, developed or sold by the Company, but does not include
information any of the Company Entities have previously intentionally disclosed
to the public or is otherwise in the public domain, and (Y) the Company’s
tangible and electronic documents and information used to implement, develop,
produce, distribute or otherwise commercialize (1) ROCK inhibitor platforms, (2)
Wilson disease-based treatments, (3) polycystic kidney disease-based treatments
and (4) any of the Company’s existing commercial or development programs in
place as of the date hereof   You agree not to disclose or use such Confidential
Information at any time in the future except as may be required by law.

(i) In the event that you are requested pursuant to, or required by, applicable
law, rule or regulation of any governmental entity or national securities
exchange, or legal process to disclose any Confidential Information, you will
promptly notify the Company so that it may seek a protective order or other
appropriate remedy, and you will cooperate fully with the Company in protecting
Confidential Information to the extent possible under applicable law.  In the
event that no such protective order or other remedy is obtained, or that the
Company does not waive compliance with the terms hereof applicable to such
disclosure, the Company nonetheless shall be deemed to consent to the disclosure
of, and you will furnish, only that portion of the Confidential Information
which you are legally required to disclose and you agree to exercise all
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the information so disclosed.

(ii) Notwithstanding anything in this Agreement to the contrary, nothing in or
about this Agreement prohibits you from:  (1) filing and, as provided for under
Section 21F, maintaining the confidentiality of a claim with the SEC;
(2) providing Confidential Information to the SEC, or providing the SEC with
information that would otherwise violate this Section 5, to the extent permitted
by Section 21F; (3) cooperating, participating or assisting in an SEC
investigation or proceeding without notifying the Company; or (4) receiving a
monetary award as set forth in Section 21F.



--------------------------------------------------------------------------------

 

(iii) You acknowledge and agree that, if you are found by a court of competent
jurisdiction to have violated the terms and conditions of Section 5(f), you
shall be obligated to pay liquidated damages to the Company in an amount equal
to the legal fees incurred by the Company in connection with such
proceeding.  In addition, the Company shall be entitled to obtain equitable
relief, including injunctive relief, to enforce this provision and shall be
entitled to retain any and all profits related to any commercialization
compensation or income earned by or owed to you or your affiliates, directly or
indirectly, from any such violation of this Section 5(f).

(f) Return of Property.  You represent that, as of the date hereof, you have
returned (or have initiated the prompt return) to the Company all property
belonging to, procured on behalf of or paid for by the Company Entities during
your employment, including but not limited to all proprietary and/or
Confidential Information and documents in any form belonging to the Company,
cell phone, tablet, keys, card access to the building and office floors,
employee handbook, phone cards, electronic files, rolodex or contact lists,
computer user name and password, disks drives monitors, computers, servers,
storage devices, credit cards and/or voicemail code(s); provided, however, that
the Company will return the Company iPhone and one laptop previously used by you
following the Company removing all Company software, files and other data as it
sees fit.

(g) Other Actions.  You agree that, during the Standstill Period (as defined
below), without the prior written consent of the Board specifically expressed in
a written resolution adopted by a majority vote of the entire Board, you will
not directly or indirectly in any manner:  (i) engage in any “solicitation” of
“proxies” (as such terms are used in the rules of the SEC) or consents to vote
any securities of Parent with respect to the election of directors, or become a
participant in any election contest with respect to Parent; (ii) seek to
influence any person with respect to the voting of any securities of Parent;
(iii) otherwise publicly act, alone or in concert with others, to seek to
control or influence the management, Board or policies of Parent or initiate or
take any action to obtain representation on the Board; (iv) seek representation
on the Board; or (v) enter into any agreements with any third party with respect
to any of the foregoing.  For the avoidance of any doubt, the foregoing should
not be construed to limit your ability to vote of any shares of capital stock
held by you to the extent not voted in connection with or in furtherance of any
action by you in breach of clauses (i)–(v) of the immediately preceding
sentence.  You acknowledge and agree that, if you are found by a court of
competent jurisdiction to have violated the terms and conditions of Section
5(h), you shall be obligated to pay liquidated damages to the Company in the
amount of $250,000, plus any legal fees incurred by the Company in successfully
proving an entitlement to payment of liquidated damages hereunder.  In addition,
the Company shall be entitled to obtain equitable relief, including injunctive
relief, to enforce this provision.

(h) Prior Acts or Omissions.  You represent that, from the Separation Date
through the date hereof, you have not performed any act or omission that would
otherwise result in a breach of any provision of this Section 5.

(i) Definitions.  The following terms have the meanings provided below.

(1) “Competitor” means (a) any entity that is directly engaged in, or owns or
controls an interest in any entity that is engaged in, competition with any
business area, unit or division of any Company Entity, including, without
limitation, the business of implementing, developing, producing, distributing or
otherwise commercializing (w) ROCK inhibitor platforms, (x) Wilson disease-based
treatments, (y) polycystic kidney disease-based treatments and (z) any of the
Company’s existing commercial or development programs in place as of the date
hereof and (b) any of the Company’s current business partners, licensees or
collaborators; provided, however, that for the avoidance of doubt, Lyra LLC is
not a Competitor.

(2) “Employee of the Company” means any employee of any Company Entity who was
employed by any Company Entity at any time in the 12‑month period immediately
preceding any actual or attempted hiring, solicitation or making of an offer.

(3) “Engage in or Associate with” means any engagement or association, directly
or indirectly, with a Competitor as a sole proprietor, owner, employer,
director, officer, partner, principal, joint venturer, associate, employee,
member, consultant, or contractor.  The phrase includes beneficial ownership of
one percent or more of any class of outstanding stock of a Competitor.

(4) “Standstill Period” means the period beginning on the date hereof and ending
five years from the date of this Agreement.



--------------------------------------------------------------------------------

 

Section 6. Severability.  If any provision of this Agreement is held by a court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible.  Further, if a court should determine that any portion
of this Agreement is overbroad or unreasonable, such provision shall be given
effect to the maximum extent possible by narrowing or enforcing in part that
aspect of the provision found overbroad or unreasonable.    

Section 7. Breach of Agreement.  You agree that for any breach of this Agreement
the Company may seek all relief available under the law or at equity, including
recoupment of the severance payments and benefits provided pursuant to this
Agreement.  You further acknowledge that any breach of the covenants set forth
in this Agreement will cause the Company irreparable harm for which there is no
adequate remedy at law, and you therefore consent to the issuance of an
injunction in favor of the Company enjoining the breach of any of those
covenants by any court of competent jurisdiction.

Section 8. Section 409A.  Intent to Comply with Section 409A.  Notwithstanding
anything to the contrary set forth in this Agreement or any other plan, policy,
arrangement or agreement with any of the Company Entities (this Agreement and
such other plans, policies, arrangements and agreements, collectively the
“Company Plans”), it is intended that the provisions of the Company Plans comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder as in effect from time to time (“Section 409A”) and all
provisions of the Company Plans shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A.  However, in light of the uncertainty surrounding the proper application
of Section 409A, the Company cannot make any representations or guarantees with
respect to compliance with such requirements, and neither the Company nor any of
the Company Entities will have any obligation to indemnify or otherwise hold you
harmless from any or all of such taxes or penalties.  Each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A.

(a) Timing of Reimbursement Payments and Other Benefits.  Except as specifically
permitted by Section 409A, the benefits and reimbursements provided to you under
any Company Plan during any calendar year shall not affect the benefits and
reimbursements to be provided to you under any Company Plan in any other
calendar year, and the right to such benefits and reimbursements cannot be
liquidated or exchanged for any other benefit, in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) or any successor thereto.  Furthermore,
reimbursement payments shall be made to you as soon as practicable following the
date that the applicable expense is incurred, but in no event later than the
last day of the calendar year following the calendar year in which the
underlying expense is incurred, in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) or any successor thereto. Notwithstanding anything in this
Agreement to the contrary, in the event that you are deemed to be a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i), no payments hereunder
that are “deferred compensation” subject to Section 409A shall be made to you
prior to the date that is six months after your Separation Date or, if earlier,
your date of death. Following any applicable six month delay, all such delayed
payments will be paid in a single lump sum on the first payroll date following
the date that is six months after your Separation Date.

Section 9. Miscellaneous.  This Agreement is not intended, and shall not be
construed, as an admission that any of the Company Entities has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against you.

(a) Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
construing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

Section 10. Assignment.  This Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.  You may not assign this Agreement, or any right,
remedy, obligation nor liability arising hereunder, and any attempt to assign
this Agreement or any right, remedy, obligation or liability hereunder shall be
void ab initio.

Section 11. Governing Law; Arbitration.  This Agreement shall be construed and
enforced in accordance with the laws of the State of New York without regard to
the principles of conflicts of law.

(a) With the exception of a claim for injunctive relief, for which jurisdiction
shall be reserved in the federal and/or state courts in New York County and with
respect to which the parties consent to personal jurisdiction, any controversy
or claim arising out of or relating to this Agreement or the breach thereof
shall be settled by arbitration before a single arbitrator, in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect.  The decision of the arbitrator shall be
final and binding on the parties hereto and



--------------------------------------------------------------------------------

 

judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  To the extent permitted by law, the prevailing
party will be entitled to all reasonable attorneys’ fees and costs incurred in
such arbitration.

Section 12. Entire Agreement.  You understand that this Agreement constitutes
the complete understanding between the Company and you, and supersedes any and
all agreements, understandings, and discussions, whether written or oral,
between you and any of the Company Entities, including, without limitation, the
Employment Agreement; provided, however, that you agree that you shall remain
subject to any non-competition agreement; confidentiality agreement, or employee
invention agreement that you executed prior to commencing employment with the
Company or any of the Company Entities, or during your employment with the
Company (including, without limitation, the terms and conditions set forth in
Appendix A to the Kadmon Holdings, LLC 2014 Long-Term Incentive Plan, Amended
and Restated Award Notification and Grant Agreement – EAR Unit Award).  As of
the date hereof, you represent and warrant that you have complied with the terms
of each of the agreements described in this Section 12 and no breach or default
has occurred thereunder as a result of your actions or activities.  No other
promises or agreements shall be binding unless in writing and signed by both the
Company and you after the date hereof.

Section 13. Headings and Captions.  The headings and captions herein are
provided for reference and convenience only.  They shall not be considered part
of the Agreement and shall not be employed in the construction of the Agreement.

﻿

﻿

﻿

﻿

﻿

 

 

﻿

KADMON CORPORATION, LLC

 

 

 

 

 

 

 

By:

/s/ Harlan W. Waksal

 

 

Harlan W. Waksal

 

 

President and Chief Executive Officer

 

 

 

 

Date:

11/30/2018

﻿

 

 

﻿

 

 

/s/ Konstantin Poukalov

 

Konstantin Poukalov

 

 

 

 

Date:

11/30/2018

 

﻿

 

﻿

﻿

﻿



--------------------------------------------------------------------------------